DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 08 March 2021. The references have been considered.

Specification
The abstract of the disclosure is objected to because it is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (Gong, US Pat. 7,313,403) in view of Nishida (US PGPub 2008/0297401).
	Referring to Claim 28, Gong teaches obtaining, by one or more processors, a gain variation between adjacent modes of a plurality of modes in which the modal antenna is configurable at each of a plurality of angles (Col. 7 ln 46-62), each of the plurality of modes having a distinct radiation pattern; obtaining, by the one or more processors, a signal strength variation between the adjacent modes at each of the plurality of angles (Fig. 3 step 302 and related text); but does not explicitly disclose nor limit determining, by the one or more processors, a difference value associated with the adjacent modes at each of the plurality of angles based, at least in part, on the gain variation and the signal strength variation; and determining, by the one or more processors, an angle of arrival of the signal based, at least in part, on the difference value associated with the adjacent modes at each of the plurality of angles.
	However, Nishida teaches determining, by the one or more processors, a difference value associated with the adjacent modes at each of the plurality of angles based, at least in part, on the gain variation and the signal strength variation; and determining, by the one or more processors, an angle of arrival of the signal based, at least in part, on the difference value associated with the adjacent modes at each of the plurality of angles; [0095], [0099] and Fig. 8 and related text.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gong with the difference determination for determining the angle of arrival as taught by Nishida so as apply the angle arrival estimation system within related communication apparatuses.
	Referring to Claim 34, Gong teaches a modal antenna (Col. 7 ln 46-62) configurable in a plurality of modes, each of the plurality of modes having a distinct radiation pattern; one or more processors (Fig. 3 Col. 7 ln 10-32); and one or more memory devices, the one or more memory device storing computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: obtaining a gain variation between adjacent modes of a plurality of modes in which the modal antenna is configurable at each of a plurality of angles, each of the plurality of modes having a distinct radiation pattern; obtaining a signal strength variation between the adjacent modes at each of the plurality of angles; see citations of Claim 28 above, but does not explicitly disclose nor limit determining a difference value associated with the adjacent modes at each of the plurality of angles based, at least in part, on the gain variation and the signal strength variation; and determining an angle of arrival of a signal received by the modal antenna based, at least in part, on the difference value associated with the adjacent modes at each of the plurality of angles.
	However, Nishida teaches determining a difference value associated with the adjacent modes at each of the plurality of angles based, at least in part, on the gain variation and the signal strength variation; and determining an angle of arrival of a signal received by the modal antenna based, at least in part, on the difference value associated with the adjacent modes at each of the plurality of angles; [0095], [0099] and Fig. 8 and related text.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gong with the difference determination for determining the angle of arrival as taught by Nishida so as apply the angle arrival estimation system within related communication apparatuses.

Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as modified by Nishida in view of Desclos et al. (Desclos, US PGPub 2013/009987).
	Referring to Claim 35, Gong as modified by Nishida teaches the modal antenna, but does not explicitly disclose nor limit it comprises a driven element and one or more parasitic elements.
	However, Desclos teaches a modal antenna comprising and at least one parasitic element and active elements for operation, see abstract and [0047].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gong as modified by Nishida with the antenna elements containing the parasitic and active elements as taught by Desclos as the antenna elements allow for increased capability and flexibility in generating phased arrays.
	Referring to Claim 36, Desclos teaches wherein the antenna comprises an isolated magnetic dipole element; see abstract and [0047] as this would have been obvious based on the described characteristics.

Note: For applicant' s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 29-33 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646